Exhibit 10.31

MASTERCARD INCORPORATED

 

 

2006 NON-EMPLOYEE DIRECTOR

EQUITY COMPENSATION PLAN

Amended and Restated as of December 1, 2008



--------------------------------------------------------------------------------

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment.

The MasterCard Incorporated 2006 Non-Employee Director Equity Compensation Plan
(“Plan”) is hereby established by MasterCard Incorporated (the “Company”),
effective on adoption by the Company’s Board of Directors, subject to approval
by the shareholders of the Company.

1.2 Purposes.

The purpose of the Plan is to enable the Company to attract and retain
outstanding individuals to serve as non-employee directors of the Company and to
further align the interests of non-employee directors with the interests of the
Company’s shareholders.

ARTICLE II

DEFINITIONS

“Administrator” means the Company’s Head of Human Resources or functional
successor.

“Award” means an award of Deferred Stock Units pursuant to Article VI.

“Board” or “Board of Directors” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor, along with related rules, regulations and interpretations.

“Common Stock” means shares of the Company’s Class A or Class B Common Stock,
$0.0001 par value (as such par value may be amended from time to time), whether
presently or hereafter issued, and any other stock or security resulting from
adjustment thereof as described hereinafter, or the Common Stock of any
successor to the Company which is designated for the purpose of the Plan.

“Company” means MasterCard Incorporated.

“Director” means a member of the Board of Directors of the Company.

“Plan” means the MasterCard Incorporated 2006 Non-Employee Director Equity
Compensation Plan.

“Termination from Service” means a separation from service in connection with
this Plan pursuant to the definition of separation from service in Code section
409A(a)(2)(A)(i).

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION

The Plan is intended to be self-executing and operated as a formula plan. To the
extent necessary for the operation of the Plan, it shall be construed,
interpreted, and administered by the Administrator. The Administrator’s
constructions and interpretations and actions thereunder shall be binding and
conclusive on all persons for all purposes. The Administrator shall not be
liable to any person for any action taken or any omission in connection with the
interpretation and administration of this Plan except for acts or omissions not
in good faith or which involve intentional misconduct or a knowing violation of
law. The Administrator may delegate his or her responsibilities and duties under
the Plan.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares.

The total number of newly issued shares of Common Stock reserved and available
for distribution pursuant to Awards of Deferred Stock Units under the Plan shall
be 100,000 shares of Class A Common Stock, subject to adjustment as provided in
Section 4.2. Such shares may consist, in whole or part, of authorized and
unissued shares or shares acquired from a third party. Shares subject to an
Award that is forfeited, terminates, expires, or lapses without the issuance of
shares, including by cash settlement, shall be available for distribution
pursuant to further Awards.

4.2 Adjustment.

In the event of any Company share dividend, share split, combination or exchange
of shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off or distribution to Company
stockholders other than a normal cash dividend), reorganization, rights
offering, a partial or complete liquidation, or any other corporate transaction,
Company securities offering or event involving the Company and having an effect
similar to any of the foregoing, then the Administrator may make appropriate
adjustments or substitutions as described below in this Section 4.2. The
adjustments or substitutions may relate to the number of shares of Common Stock
available for Awards under the Plan, the number of shares of Common Stock
covered by outstanding Awards, and any other characteristics or terms of the
Awards as the Administrator may deem necessary or appropriate to reflect
equitably the effects of such changes to the Participants. Notwithstanding the
foregoing, any fractional shares resulting from such adjustment shall be
eliminated by rounding to the next lower whole number of shares with appropriate
payment for such fractional share.

 

- 3 -



--------------------------------------------------------------------------------

Any adjustments or substitutions made pursuant to this Section 4.2 shall be made
in compliance with the requirements of Section 409A.

ARTICLE V

ELIGIBILITY

Each Director who is not a current employee of the Company or any of its
subsidiaries shall be eligible to receive an Award of Deferred Stock Units in
accordance with Article VI.

ARTICLE VI

DEFERRED STOCK UNITS

6.1 Automatic Award.

On the date of the Company’s Annual Meeting of Shareholders in each year for so
long as the Plan remains in effect, each non-employee Director who is elected as
a director at such meeting or whose term of office shall continue after the date
of such meeting, automatically shall be awarded a number of Deferred Stock Units
determined by dividing $100,000 ($150,000 in the case of the Chairman of the
Board or lead Director) by the closing price for the Company’s Class A Common
Stock on the exchange on which the shares are principally traded for the date of
the Annual Meeting of Shareholders (or the immediately preceding date on which
shares are traded, if shares are not traded on the date of the Annual Meeting)
and rounding the results to the nearest whole Deferred Stock Unit.
Notwithstanding the foregoing, each non-employee Director who is elected at, or
whose term of office shall continue after, the first Annual Meeting of
Shareholders following the Company’s initial public offering of shares of Common
Stock, shall be awarded 2,565 Deferred Stock Units (3,850 Deferred Stock Units
in the case of the Chairman of the Board or lead Director). If sufficient shares
do not remain available under Section 4.1 for each eligible Director to receive
the full number of Deferred Stock Units, the Deferred Stock Units awarded to
each eligible Director shall be proportionately reduced. Any non-employee
Director who joins the Board at a time other than the Annual Meeting of
shareholders shall be awarded a pro-rated number of Deferred Stock Units to
correspond to the portion of the period from Annual Meeting to Annual Meeting
that the non-employee Director serves on the Board.

6.2 Terms and Settlement of Awards.

Unless otherwise determined by the Administrator in the Award document, and
absent an election by the Director under this Section 6.2, an Award of Deferred
Stock Units shall be settled in Common Stock upon the fourth anniversary of the
date of grant of the Award of the Deferred Stock Units; provided, however, that,
if a Director has a Termination from Service before the fourth anniversary of
the date of grant, the Deferred Stock Units shall be settled within 60 days of
the Director’s Termination from Service.

 

- 4 -



--------------------------------------------------------------------------------

A Director may elect, at a time and in a form prescribed by the Company, to
defer settlement of the Deferred Stock Units until a specified anniversary of
the date of grant later than the fourth anniversary or until the Director’s
Termination from Service after the fourth anniversary of the date of grant.
Notwithstanding any such election, in the event of the Director’s Termination
from Service, the Deferred Stock Units shall be settled within 60 days of the
Director’s Termination from Service. In order to be effective, any such election
to defer settlement until after Termination from Service must be made no later
than December 31 of the year prior to the Annual Meeting of shareholders on
which the Award is made. Once the December 31 deadline for electing has passed,
an election as to time of payment is irrevocable.

In the event a Director is a specified employee for purposes of Code section
409A(a)(2)(B)(i) at the time of his or her Termination from Service, any payment
required to be made on Termination from Service shall be made on the first day
of the seventh month following Termination from Service.

6.3 Dividend Equivalents.

The Administrator shall have the authority to specify in the Deferred Stock
Units Award whether or not the Directors shall be entitled to receive current or
deferred payments corresponding to the dividends payable on the Common Stock
underlying the Award.

6.4 Beneficiary.

Each Participant may designate a Beneficiary to receive any Award held by the
Participant at the time of the Participant’s death or to be assigned any Award
outstanding at the time of the Participant’s death. If a deceased Participant
has named no Beneficiary, any Award held by the Participant at the time of death
shall be transferred as provided in his or her will or by the laws of descent
and distribution.

ARTICLE VII

MISCELLANEOUS

7.1 Unfunded Status of Plan.

It is intended that the Plan be an “unfunded” plan. The Administrator may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Common Stock; provided that the existence of
such trusts or other arrangements shall not cause the Plan to be funded.

7.2 Income Reporting and Tax Withholding.

Awards hereunder shall be subject to all applicable information reporting and
tax withholding required by law.

 

- 5 -



--------------------------------------------------------------------------------

7.3 Nontransferability.

No Award or Common Shares subject to an Award shall be assignable or
transferable other than (i) by will, by the laws of descent and distribution, or
pursuant to a beneficiary designation, (ii) pursuant to a qualified domestic
relations order, or (iii) as expressly permitted by the Administrator, pursuant
to a transfer to the Participant’s family member.

7.4 Controlling Law.

The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of New York (without regard to its
choice of law provisions).

7.5 Severability.

If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.

7.6 Successors and Assigns.

This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors.

7.7 Section 409A Savings Clause.

It is the intention of the Company that Awards under this Plan that are
“deferred compensation” subject to Section 409A of the Code shall comply with
Section 409A of the Code, and the Plan and the terms and conditions of all
Awards shall be interpreted accordingly.

7.8 Term.

No Award shall be granted under the Plan after December 31, 2015.

7.9 Gender and Number.

Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.

7.10 Headings.

The headings of the Articles and their subparts contained in this Plan are for
the convenience of reading and reference purposes only and shall not affect the
meaning, interpretation or be meant to be of substantive significance of this
Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE VIII

AMENDMENT OF THE PLAN

The Board of Directors may amend, alter, or discontinue the Plan, including by
changing the form of Awards to any form permitted under the Company’s 2006 Long
Term Incentive Plan, but no amendment, alteration, or discontinuation shall be
made which would impair an outstanding Award under the Plan. Without approval of
the shareholders of the Company, no amendment may materially increase the
benefits accruing to Directors under the Plan. Nothing in this Article VIII
shall permit the Board to distribute Awards on discontinuance of the Plan if
such a distribution would result in taxation under Code section 409A.

ARTICLE IX

SHAREHOLDER APPROVAL

The Plan is conditional upon shareholder approval of the Plan and the Plan shall
be null and void if the Plan is not so approved by the Company’s shareholders.

 

- 7 -